Citation Nr: 0705773	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  01-08 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the thoracic spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Chicago, Illinois.  This issue was 
previously remanded for additional development, most recently 
in May 2005; the requested development is now complete and 
this matter is again before the Board for appellate review.


FINDING OF FACT

The veteran's residuals of fracture of the thoracic spine are 
manifested by complaints of pain, with functional ability 
comparable to range of motion in excess of 30 degrees forward 
flexion of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of fracture of the thoracic spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5242 (2006); 38 C.F.R. 4.71a, Diagnostic Codes 5285, 
5291 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

VA satisfied its duty to notify by means of letters from the 
AOJ to the appellant in March 2004 and May 2006.  The first 
letter informed the appellant of what evidence was required 
to substantiate an increased rating, and of his and VA's 
respective duties for obtaining evidence and requested that 
he submit any evidence in his possession.  The latter letter 
provided notice of the type of evidence necessary to 
establish a potential effective date.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was initially 
adjudicated prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  Although the notice was provided to the appellant after 
the initial adjudication, the claim was thereafter 
readjudicated.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
VA medical records, to include VA examination reports.  The 
veteran submitted additional evidence in September and 
November 2006 without waiver of RO consideration.  However, 
the Board finds that this evidence provides medical history, 
as it is dated outside of the rating period on appeal.  While 
medical history is for consideration in rating the disability 
at issue, these findings are consistent with clinical 
findings already of record.  As such, a remand for the 
issuance of an additional supplemental statement of the case 
would serve no useful purpose in the instant case.  

The Board has carefully reviewed correspondence and 
statements in support of claim and concludes that the veteran 
has not identified further evidence not already of record for 
which he has not been afforded the opportunity to either 
submit or authorize VA to obtain.  See June 2004 
correspondence (veteran indicating he had received no private 
medical treatment).  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Increased Rating Claim

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  It is observed that the schedular 
criteria for evaluating disabilities of the spine underwent 
revision during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Prior to September 26, 2003, residuals of a fracture of a 
vertebra were rated as 60 percent disabling when without cord 
involvement, and there was abnormal mobility which required a 
neck brace.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
A 100 percent disabling rating was warranted when the 
fracture residuals had cord involvement and the veteran was 
bedridden or required long leg braces. Id.  The evidence does 
not show and the veteran does not argue that his thoracic 
disability results in his being bedridden, requires long leg 
braces, or a neck brace.  See VA treatment records and VA 
examination reports.  Therefore, the veteran's thoracic spine 
disability is properly rated based on definite limited motion 
or muscle spasm, with a 10 percent rating added for 
demonstrable deformity of the vertebral body, as called for 
under Diagnostic Code 5285.   See August 2006 rating 
decision. 

Under the prior criteria, disabilities manifested by 
limitation of motion in the thoracic (dorsal) spine were 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Codes 5291 (2003).  However, a 
10 percent disability rating was the maximum schedular 
disability rating, whether limitation of motion was moderate 
or severe.  A noncompensable (zero percent) evaluation was 
warranted for slight limitation of motion.  There was no 
standardized range of motion for the thoracic spine included 
in the prior version of the rating schedule.  38 C.F.R. § 
4.71 (2003).  The evidence shows the veteran had pain, 
decreased limitation of motion of the thoracic spine, with 
radiological evidence of a minor abnormality.  See VA 
examination reports and November 2001 computed tomography 
report.  With an added 10 percent disability rating for a 
demonstrable deformity of the vertebral body, the prior 
regulatory criteria provided for a maximum 20 percent 
disability rating for residuals of compression fractures of 
the thoracic spine (in the absence of the manifestations of 
the symptoms listed above).  See VAOPGCPREC 03-06 (June 23, 
2006).  Therefore, a disability rating in excess of 20 
percent is not warranted under the prior regulatory criteria.  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2005).  Under 
that rating formula, separate evaluations for the thoracic 
and lumbar spine were eliminated as the two segments 
ordinarily move as a unit and it was clinically difficult to 
separate the range of motion of one from that of the other.  
See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Also, VA proposed 
to replace the term ``dorsal'' with the term ``thoracic'' 
throughout this section, in keeping with current medical 
terminology. See 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  
A 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
with favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2006).

The regulations provide explicitly that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided. 38 C.F.R. § 4.14 (2006).  The veteran is not 
service connected for his disability of the lumbar spine.  
Regardless, the evidence is not indicative of ankylosis of 
the spine and the July 2006 VA examination report indicates 
the veteran had forward flexion to 70 degrees.  The report 
shows the veteran had weakness, fatigability, and 
incoordination with movement and he did not toe/heel walk.  
See also November 2003 VA treatment record showing complaints 
of pain beginning in the mid-back.  However, the objective 
evidence of 70 degrees of forward flexion and lack of regular 
treatment revealed by this VA medical records is such that 
even when his additional functional limitations are 
considered, the evidence is not indicative of a functional 
disability picture that approximates 30 degrees or less of 
flexion.  As such, a higher disability rating is not 
warranted under the revised regulatory criteria.  

Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately under an appropriate diagnostic 
code.  38 U.S.C.A. § 4.71a, Diagnostic Codes 5235-5243 
(2006).  The evidence reveals treatment for neurologic 
abnormalities.  However, competent medical evidence does not 
attribute the neurologic abnormalities to the veteran's 
service-connected thoracic spine disability.  See e.g.  May 
2000 VA medical record (treatment for bladder problems in 
connection with prostate cancer).  Therefore, a separate 
rating is not for application.

The evidence shows the veteran has been diagnosed with 
degenerative disc disease involving the thoracic spine.  See 
July 2006 VA examination report.  However, the veteran is 
also service-connected for hydrocephalus (as a residual of a 
head injury) which the medical evidence shows results in 
numbness and tingling in the upper extremities.  See e.g. 
March 1999 VA medical record.  As the competent medical 
evidence is not indicative of treatment for symptoms of 
intervertebral disc syndrome and associated neuropathies not 
already considered in connection with his disability rating 
for residuals of a head injury, consideration of his thoracic 
spine disability under the old Diagnostic Code 5293 or the 
new Diagnostic Code 5243 is not for application.  See 
38 C.F.R. § 4.14 (2006).
 
In short, the weight of the evidence is against a disability 
rating in excess of 20 percent for the veteran's service-
connected thoracic spine disability.  As the evidence of 
record does not reveal an unusual or exceptional disability 
picture that renders impracticable the rating schedule, an 
extraschedular rating also is not warranted.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 


ORDER

An evaluation in excess of 20 percent for residuals of 
fracture of the thoracic spine is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


